No. 99-60475
                                -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-60475
                         Summary Calendar



ROBERT SAMUEL SCRUGGS,

                                          Plaintiff-Appellant,

versus

JERRY HOWIE; MARK PITTNER; JEFF JACKSON;
EARL HAKAS; THE MISSISSIPPI HIGHWAY PATROL
DEPARTMENT; JOHN DOE, of the Booneville
Sheriff’s Department,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 1:90-CV-107-B-D
                      --------------------
                         March 21, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART Circuit Judges.

PER CURIAM:*

     Robert Scruggs (Mississippi prisoner #79644) appeals the

district court’s denial of his “Motion for Records and Dismissing

Final Judgment Order” following the dismissal of his civil rights

suit without prejudice for want of prosecution.   The district

court construed Scruggs’ postjudgment motion as a motion for

reconsideration and denied relief.   The district court noted that

four different mailings to Scruggs’ address had been returned as


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-60475
                                 -2-

undeliverable and that Scruggs had failed to explain his

whereabouts during that time period or to make any claim that he

had notified the court of a change of address.

     Scruggs’ postjudgment motion, which sought reconsideration

of the district court’s final judgment and which was filed more

than ten days after the entry of that judgment, is properly

treated as a motion for relief from judgment under Federal Rule

of Civil Procedure 60(b).    See Harcon Barge Co., Inc. v. D & G

Boat Rentals, Inc., 784 F.2d 665, 668-69 (5th Cir.

1986)(en banc).   After reviewing the record and the briefs of the

parties, we hold that the district court did not abuse its

discretion in denying Rule 60(b) relief.    See Seven Elves, Inc.

v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).   Accordingly, the

district court’s denial of Rule 60(b) relief is AFFIRMED.

Moreover, because Scruggs has not shown a usurpation of judicial

power or a clear abuse of discretion on the part of the district

court, his petition for a writ of mandamus is DENIED.    See

Marinechance Shipping, Ltd. v. Sebastian, 143 F.3d 216, 218 (5th

Cir.), cert. denied, 119 S. Ct. 620 (1998).

     PETITION DENIED; AFFIRMED.